A fund in the sheriff’s hands raised by sale of property of Thompson, was claimed by two holders of various executions against him, the oldest of which was held by Collins. Stephens, the holder of others, notified the sheriff not to pay any of the fund to Collins, insisting that the execution held by Collins was void. The sheriff filed a petition for direction, etc., and Collins and Stephens pleaded thereto. At the trial the execution held by Collins, and the judgment on which it was founded, were in evidence. The execution was ruled out, because it did not appear that the judgment was in favor of any one (see the second head-note). The court also ruled that if Thompson declared his intention to change his residence, and did actually remove from this State to Texas and locate there on or before the date when the ■suit against him was commenced and the summons therein served by leaving it at the residence he had occupied here, although his family still resided at the same residence in this State, the jury should find against the execution resulting from that suit. The jury found that Thompson was not domiciled in the district of the justice’s court from which the execution issued, at the date of the issuance and service of the summons. Collins moved for a new trial, and the motion was denied The head-notes show the other material facts.